
	

113 S158 IS: For the relief of Dr. Shakil Afridi.
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 158
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Dr. Shakil Afridi.
	
	
		1.Naturalization for Dr. Shakil
			 AfridiNotwithstanding title
			 III of the Immigration and Nationality Act, or any other provision of law
			 relating to naturalization, Dr. Shakil Afridi is deemed to be a naturalized
			 citizen of the United States as of the date of the enactment of this
			 Act.
		
